Citation Nr: 0216531	
Decision Date: 11/18/02    Archive Date: 11/26/02

DOCKET NO.  98-18 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for coronary heart disease, 
status post angioplasty and mitral valve prolapse, claimed as 
secondary to service-connected inactive pulmonary 
tuberculosis (PTB).



REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney at 
Law



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
October 1952.

This appeal comes before the Board of Veterans' Appeals (the 
Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In September 2000, the Board denied service connection for 
degenerative changes of the cervical spine, claimed as 
secondary to service-connected PTB; and denied an increased 
evaluation in excess of 30 percent for PTB.  The Board also 
held that the issue shown on the cover of this decision was 
well grounded, and accordingly, remanded it for further 
development.  That has been accomplished and that issue has 
been returned to the Board for further appellate review.

During the course of the current appeal, and as noted in the 
prior Board decision, the veteran, through his former 
representative, raised the issues of entitlement to service 
connection for emphysema, claimed as secondary to PTB; and 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).  Prior 
to the September 2000 Board decision, neither of those issues 
had been fully addressed by the RO.  Since then, the RO has 
denied both issues and Statements of the Case have been 
issued.  However, absent a timely appeal, these issues are 
not part of the current appellate review.  

When the case was initially before the Board, the veteran's 
representative was Disabled American Veterans (DAV).  Since 
August 2002, the attorney shown on the front page of this 
decision has been his representative.


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
assessment of the issue on appeal.

2.  There is no competent evidence of a nexus between the 
veteran's current heart disease and service-connected PTB, or 
treatment for PTB including plombage.



CONCLUSION OF LAW

Coronary heart disease, status post angioplasty and mitral 
valve prolapse, are not proximately due to or the result of a 
service-connected PTB disability.  38 C.F.R. §§ 3.303, 3.310 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case. A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO.  Additionally, the RO informed the 
veteran of the evidence necessary to substantiate his claim.

In the rating decisions on appeal, the Statement of the Case, 
and Supplemental Statements of the Case, the RO informed the 
veteran of the evidence necessary to support his claim, and 
included the pertinent regulations that applied to the 
veteran's claim.  Correspondence copies of these 
determinations were mailed to the veteran's previous 
accredited representative, DAV, and since August 2002, his 
attorney.  These determinations were not returned by the 
United States Postal Service as undeliverable, and thus the 
veteran and his representatives are presumed to have received 
these notifications.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of regularity 
of the administrative process applies to notices mailed by 
the VA)).

The record reflects that the RO has obtained those private 
and VA treatment reports which have been designated by the 
veteran as pertinent; these are in the file.  The veteran has 
also provided some additional clinical records.  The veteran 
has not alleged that there are any additional pertinent 
medical records that have not been associated with the claims 
file.  Finally, in accordance with its duty to assist, the RO 
had the veteran undergo VA examinations related to his claim 
to include acquisition of responses to specific opinions by 
qualified experts.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).




III. Criteria

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110 (West 
1991), provides that disability which is proximately due to 
or the result of a service-connected disease or injury (or 
treatment therefor) shall be service connected.  When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  

This regulation has been interpreted by the Court to allow 
service connection for a disorder which is caused by a 
service-connected disorder, or for the degree of additional 
disability resulting from aggravation of a nonservice-
connected disorder by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Factual Background

Service medical records show no complaints of heart problems 
and no clinical signs of heart abnormalities.  The veteran's 
electrocardiogram (ECG) on separation in October 1952 was 
normal and there were no abnormal cardiac findings.

The veteran was admitted to VA hospitalization in January 
1954 with a diagnosis of PTB, far advanced, right.  During 
hospitalization, there was an incidental finding on ECG of 
right bundle branch block and occasional ectopic contraction 
due to unknown cause.  Blood pressure reading was 110/64.  
Chest X-ray showed the heart to be within normal limits.  He 
was treated with Streptomycin and para-amino (salt of) 
salicylic (PAS).  Smear concentrate was negative for acid 
fast bacilli as of September 1954.  X-rays showed slight 
regression of the infiltration bilaterally.  In September he 
underwent right Lucite Plombage.

He was released in October from hospitalization with primary 
diagnosis of PTB, chronic, far advanced, that was said to 
have been treated and was improved.  There was no notation of 
heart abnormalities.  Blood pressure was 100/68 and an ECG 
showed no dysfunction.  On chest X-ray, the heart was within 
normal limits.  One last sputum test was positive in October, 
and thereafter all tests were negative.  Another ECG in April 
1955 showed stable 10-11 cycles fundamental rhythm and no 
changes on hyperventilation or sleep.  It was felt that there 
was no heart dysfunction.  

Rating actions in and subsequent to November 1955 reflected 
the veteran's PTB to be inactive and completely arrested from 
October 4, 1955.

On a final hospital summary dated in July 1957, it was 
reported that medications had been continued until January 
1956, but that his PTB had been inactive for 1 year and 11 
months.  Chest X-rays had been stationary since April 1955.  
There was no sign of any heart abnormality.

In 1972, a private physician, JRD, M.D., reported that the 
veteran had been seen with an "enlarged right lung".

The veteran was hospitalized by VA in May 1972.  It was 
reported that on going for an employment evaluation, he had 
had an ECG which had shown something suggestive of right 
ventricular hypertrophy.  He was referred to his private 
physician who did another ECG which was similarly suggestive.  
His only symptom at the time of the physician's referral was 
slight shortness of breath on strenuous exercise.  He 
specifically denied all other symptoms.  Blood pressure was 
120/80.  An ECG was borderline abnormal suggestive of right 
ventricular hypertrophy.  There was a loud pulmonic sound but 
minimal symptomatology.  Pulmonary functions studies were 
normal.  A final notation was that his right ventricular 
hypertrophy was felt to be of unknown etiology but probably 
due to postoperative pulmonary plombage surgery for 
tuberculosis.  No rationale for that assessment is in the 
file.

Extensive private treatment records are in the file from 
various facilities.  Wide ranging blood pressure readings are 
documented from 1981 through the 1990's.  The veteran had 
occasional bouts of respiratory discomfort and periodic 
wheezing or cough for which he received care.  He was also 
seen for a number of other complaints.

The veteran was seen in September 1982 with retrosternal 
burning radiating to the neck and jaws.  This was eventually 
diagnosed as mild esophagitis.  On examination, his neck was 
supple; lungs were clear except for decreased breath sounds 
in the right upper lobe.  His heart had an irregular 
bradycardia.  Chest X-rays showed old fibrocalcific residuals 
of granulomatous disease.  Lung scan and pulmonary function 
studies were consistent with chronic obstructive pulmonary 
disease.  

The veteran was also seen in January 1985 for unrelated 
symptoms.  On examination, his lungs were said to be clear 
and the heart had a regular rhythm.  It was noted that he had 
a history of PTB, but his chest X-ray showed no active 
disease.

In November 1988, the veteran was seen at private facilities 
for complaints of chest pain.  Several reports are of record.  
On examination, he had sinus bradycardia on resting ECG and 
the examiner noted frequent premature ventricular 
contractions and occasional PACs with a short burst of atrial 
fibrillation.  Further evaluation showed a mildly dilated 
right ventricle.  The left atrium was felt to be at the upper 
limits of normal.  The mitral, tricuspid and aortic valves 
appeared to function normally.  It was felt that he had good 
left ventricular function with normal wall motion; mild 
dilatation of the right ventricle; and no evidence of 
concentric hypertrophy of the left ventricle, valve leaflet 
vegetation, intracavitary clot or pericardial effusion.

Private treatment records show ongoing care, some of which is 
described below, in the late 1980's and early 1990's.  
[Clinical records for this ongoing cardiac care were received 
after the following VA examinations were undertaken and 
confirmed the history given thereat.]  Records show that 
medications were continued.  

The veteran underwent special pulmonary reevaluation test and 
examination in August 1998, report from which is of record.  
The examiner deferred to the cardiac examiner as to an 
opinion as to whether the heart problems had any relationship 
to his PTB.  However, from a respiratory standpoint, the 
history of PTB treatment was noted including the right 
plombage.  Since the development of right bundle branch block 
and a loud pulmonic sound, now minimally symptomatic, it was 
noted that he had more recently developed exertional angina 
pectoris which was demonstrated as neck and right shoulder 
pain.  Within the past two years he had also had an 
occasional fast heart rate and palpitations, evaluations by 
private specialists and various procedures including 
catheterization, angioplasty, stent placement, repeat 
angioplasty and stent placement in 1997.  He was not 
currently symptomatic with regard to his angina.  The 
pulmonary examiner felt that there had been no signs of 
reactivation of his PTB.

Further VA cardiac examination in August 1998 was undertaken 
in part to determine whether there was a relationship between 
the veteran's PTB and heart problems.  The examiner reviewed 
the clinical history in detail.  It was again noted that in 
the past 2-3 years, the veteran had developed episodes of 
fast heart rate and palpitations for which he had been 
hospitalized and treated.  He had also more recently had 
exertional angina demonstrated as neck and right shoulder 
pain for which he also had medical care; he had been 
evaluated by a private physician for his chest pain.  

The veteran complained of dyspnea on exertion with mild to 
moderate exertion.  He could do chores slowly but if he sped 
up, he developed dyspnea.  He had had no symptoms of 
paroxysmal nocturnal dyspnea or orthopnea.  The veteran said 
that he had not smoked for 40 years.  He was taking 
Acebutolol for his heart rhythm and aspirin.  Blood pressure 
reading was 133/78.  Cardiac examination showed a regular 
rhythm at 85.  The first heart sound was normal.  His second 
heart sound was widely split with increased pulmonic 
component.  Following the first heart sound approximately in 
mid systole was a distinct mid systolic click.  No murmur was 
heard at the apex or in the aortic or pulmonic areas.  There 
was no aortic enlargement.  ECG showed sinus tachycardia 
(104).  The was right axis deviation and an incomplete right 
bundle branch block consistent with pulmonary disease 
pattern.  He did not have pulmonale.

An echocardiogram showed mild pulmonary hypertension.  
However, there was no evidence of right ventricular 
hypertrophy or enlargement.  There was mitral valve prolapse 
with mid to late prolapse of the mitral valve.  The valve 
itself was normal structurally.  There was, however, mild 
mitral regurgitation associated therewith.  

Chest X-ray showed hyperexpanded lung fields consistent with 
his prior history.  Heart size was normal.  Pertinent 
diagnoses were: (1) PTB status post right pleural cavity 
plombage; (2) Pulmonary hypertension, mild; (3) History of 
paroxysmal supraventricular tachycardia, controlled on 
medication; (4) Coronary heart disease status post 
angioplasty, dyspnea on exertion, functional class two; (5) 
Mitral valve prolapse, antibiotic prophylaxis recommended.

The examiner specially opined, in pertinent part, that the 
veteran's

coronary heart disease is not directly 
related to his previous episode of 
tuberculosis nor to the treatment of the 
tuberculosis.  He does exhibit 
auscultatory and echocardiographic 
findings of mild pulmonary hypertension 
which is related to pulmonary disease 
which, at this point, appears to be 
emphysema and it is uncertain whether 
this can be attributed to his previous 
tuberculosis.  At present, his symptoms 
of dyspnea on exertion would appear to be 
most likely due to pulmonary disease. 

A November 1998 ECG showed frequent premature ventricular 
complexes, right axis deviation pulmonary disease pattern.  
The ECG was felt to be abnormal when compared to that of 
August 1998, and premature ventricular complexes were now 
present.  The rate had decreased somewhat.   

The veteran submitted numerous treatise and other articles 
concerning a possible relationship between lung (i.e., PTB) 
and heart disabilities.

In January 1999, the veteran underwent another VA 
examination.  A detailed history of his heart problems was 
provided including that he had been seen privately and in 
1993, a cardiac catheterization had showed significant right 
coronary artery disease (CAD) and significant stenosis of the 
left anterior descending artery.  He had normal left 
ventricular size and moderate inferior and mild anterior 
hypokinesis.  He had successful angioplasty of the CAD.  He 
had been seen by private cardiac specialists and stress 
echocardiography in December 1994 showed positive ischemic 
ST-T wave changes by ECG, negative for chest pain and no 
evidence of ischemia by stress echo images, exercise induced 
ventricular ectopy including bigeminy, triplets and four-beat 
runs, normal increase in ejection fraction under stress.  

An extensive cardiac history was recorded, and numerous 
additional tests were undertaken and reported in full.  He 
had a history of palpitation which was thought to have 
resolved well, and marked sinus bradycardia which was felt to 
be probably secondary to a combination of medications.  Some 
change in medications had improved the palpitations.  He 
continued to have some pain in his neck going down his right 
side, and some coughing bringing up some yellow phlegm.  On 
examination, his heart size was within normal limits with 
normal peripheral pulmonary vasculature.  There was felt to 
have been no change since the August 1998 report.

On examination, the veteran's blood pressure was 168/84.  His 
lungs expanded normally in the supine position with some 
decrease in breath sounds.  When laying on his right side, 
after a few minutes, he had some slight difficulty breathing 
but on examination, on auscultation there were no changes in 
the breathing patterns on both sides of the lungs.  He also 
denied any exacerbation of the right sided neck pain.  It was 
noted that X-rays had shown some cervical osteophytes both 
anteriorly and posteriorly, and some disc narrowing.  

The examiner concluded that the veteran was status post 
thoracoplasty secondary to PTB, but had no clinical symptoms 
of systemic disease significant for any recurrence of the 
PTB.  Chest X-rays showed no changes since August 1998.  The 
complaints of pain were felt to be more or less localized on 
the right side of the neck with radiation to the right 
shoulder to the arm.  Additional studies were undertaken.  It 
was noted that he had borderline diabetes and pain in the 
neck and arms.  Cervical spine X-rays had shown some 
degenerative changes.  The veteran was unable to tolerate the 
right median nerve study so it was terminated.  

A May 1999 ECG showed marked sinus bradycardia with left 
fascicular block.  Premature ventricular complexes were no 
longer present. 

VA summaries, in pertinent part, show a May 1999 diagnosis of 
chronic ischemic heart disease.

Pursuant to the Board remand of September 2000, specialized 
VA examinations were scheduled to include opinions with 
regard to the etiology of the veteran's heart problems, and 
particularly, any possible relationship to his PTB.

VA summaries in pertinent part show a diagnosis of essential 
hypertension in January 2001.  

Treatment records are of record from a private hospital where 
the veteran has had ongoing care and evaluation by a 
specialist.  In essence, reports of evaluations at that 
private facility in February 2001 showed atrial fibrillation 
for which he underwent an elective cardioversion.  

On private cardiac evaluation in March 2001, the examiner 
noted that his ECG showed atrial fibrillation.  The veteran 
had complained of discomfort about three weeks before without 
subsequent problems; he had no chest pain, shortness of 
breath, orthopnea or syncope.  He was taking Acebutolol and 
Zocor.  His blood pressure was 132/82.  

Various other tests were undertaken.  The ECG response to 
pharmacologic stress was negative for ischemia.  There were 
some premature ventricular contractions.  He did develop 
drug-induced typical adenosine side effects but these were 
not specific for the presence of coronary artery disease.  
The stress tomographic Sestamibi and resting tomographic 
thallium images were negative for ischemia and infarction.  
His gated SPECT showed ejection fraction of 50-55%.  There 
was no change from prior studies. 

The physician concluded that from a coronary artery disease 
standpoint, the veteran continued to do well subsequent to 
his right coronary artery stent; that he had a history of 
bradycardia and tachycardia syndrome and was presently in 
atrial fibrillation for which Coumadin was to be prescribed; 
eventual cardioversion was recommended.  He was also taking 
Zocor for hyperlipidemia.

When fibrillation recurred in April 2001, he was placed on 
Dofetilide therapy and had a pacemaker implanted.

On VA examination in July 2001, the entire file was available 
for review and the veteran was reexamined.  Since the last VA 
examination, the veteran reported that he had developed 
shortness of breath and fatigue to the point that he could 
not even do light yard work or even light housework.  He 
noted the history of coronary artery disease with angioplasty 
and stent placement in 1995 and 1998 at the private facility, 
and the prior PTB care.  He reported that he continued to 
have palpitations and rapid heartbeat and was taking 
Dofetilide, Atenolol, Warfarin and Simvastatin.

On examination, his blood pressure was 130/82.  There was 
increased anterior-posterior diameter of the chest on the 
right side with mild asymmetry.  Breath sounds were equal and 
without wheezes, rales or rhonchi.  Cardiac examination 
showed normal S-1.  The second heart sound was increased in 
intensity with a loud pulmonic closure sound and widely slit 
but without murmur.  There was no jugular vein distention or 
evidence of tricuspid regurgitation or pulmonic murmurs.  
There was a right ventricular tap at the right sternal 
border.  There was no aortic enlargement, bruits or femoral 
bruits on abdominal examination.  Pulses were normal and 
consistent with the 1998 examination.  

ECG showed a dual chamber pacemaker with a pace rhythm.  This 
obscured any evidence of a right bundle-branch block.  The 
examiner noted that prior to developing atrial fibrillation 
in December 1999, the veteran's ECG was noted to have shown 
right axis deviation with incomplete right bundle-branch 
block in a pulmonary disease pattern. 

The examiner also noted that the prior echocardiogram in 1998 
had shown a mildly increased pulmonary pressure and normal LV 
function.  A repeated echocardiogram showed mitral valve 
prolapse as had been observed previously, normal left 
ventricular size, mild left atrial enlargement, mild mitral 
regurgitation and tricuspid regurgitation (a normal finding), 
and preserved left ventricular ejection fraction of 50-55%.  
There was mild left ventricular hypertrophy.  There was 
moderate pulmonary hypertension with pulmonary artery 
pressures estimated at 55 mmHg and a pacemaker lead was seen 
in the right heart.  Mild aortic incompetence was seen as 
well (annotated by the examiner as a normal finding for his 
age).   

The chest X-rays showed changes at the right lung base 
consistent with the prior plombage; heart size was normal.  
Lungs were hyperexpanded with multiple, scattered, calcified 
granulomas seen bilaterally, and pacemaker generator was seen 
with no acute cardiac or pulmonary disabilities.

Pulmonary function studies showed normal spirometry and lung 
volumes, and research was undertaken.  It was noted that 
there were no reported cases and no reported association of 
either PTB and plombage with development of pulmonary 
hypertension or other cardiac complications of plombage 
placement.  In the discussion of pulmonary hypertension, it 
was noted that advanced parenchymal lung disease can cause 
pulmonary hypertension.  However in the veteran's case, the 
pulmonary functions studies were all normal.  

The cardiac expert consulted with the pulmonary division 
chief on the case, and they agreed that in the absence of 
gross deformity of the chest wall, pulmonary hypertension 
could not be attributable to either PTB or plombage therapy.

In July 2001, X-rays showed no acute cardiac or pulmonary 
abnormalities.  Changes in the right apex were consistent 
with the prior plombage.  Heart size was within normal 
limits.  Lungs were hyperexpanded with multiple scattered 
calcified granulomas seen bilaterally.  Pacemaker generator 
was seen in the left anterior chest wall with bichamber leads 
appropriately positioned.

It was concluded that the veteran's cardiac disorders, 
currently included coronary heart disease status post PTCA 
and stent placement; atrial fibrillation with pacemaker 
placement on chronic anticoagulation therapy and 
antiarrhythmic therapy; and moderate pulmonary hypertension.  
Right ventricular hypertrophy was not evident.  And while 
right bundle branch block was felt to be likely present, it 
was masked by the pacemaker.

It was the examiner's view that the veteran's "current 
cardiac conditions of coronary heart disease, atrial 
fibrillation, and pulmonary hypertension, are not related to 
his service-connected tuberculosis or Lucite plombage".  

The examiner also noted that the progression of his pulmonary 
hypertension from mild to moderate over the past three years 
was felt to be of concern clinically, and further clinical 
evaluation thereof was recommended. 

In June 2001, the veteran started Tikosyn and underwent 
cardioversion.  On follow-up evaluation, he had had only 
brief episodes of dizziness at first, which resolved, and no 
other symptoms except for a few palpitations.  He was noted 
to have been off Atenolol previously, with recurrence of 
palpitations requiring trips to the emergency room.  

On examination blood pressure was 136/70.  Heart rate was 
regular as was rhythm.  ECG showed some sinus bradycardia and 
frequent PVC's.  Diagnosis was sick sinus syndrome, history 
of paroxysmal atrial fibrillation with PVCs, on Tikosyn; 
marked sinus bradycardia, requires Atenolol for atrial 
fibrillation with rapid ventricular rate and coronary artery 
disease.  

On VA examination in July 2002, the veteran complained of 
pain in the right chest radiating down the right arm for 3-4 
years.  He had no shortness of breath or exercise 
limitations.  On examination, his breath sounds were normal 
and he had no deformity of the chest.  Chest X-rays showed 
old granulomatous disease and plombage which had been stable 
for years.  Pulmonary function tests were noted and did not 
change much with bronchodilators.  It was felt that he had a 
history of PTB and X-ray evidence of residuals for which he 
had service connection.  However he did not have more than 
mild chronic obstructive pulmonary disease as confirmed by 
pulmonary studies.  

Private and VA clinic evaluative reports are of record for 
his ongoing heart and other symptoms.


Analysis

The Board has carefully and thoroughly reviewed the evidence 
of record and finds that the preponderance of the evidence is 
against the claim of service connection for heart disorder, 
variously described, as being secondary to the service-
connected inactive PTB.

Although the veteran has asserted that there is a 
relationship between his heart disorder and his service-
connected PTB disability, it has not been shown that he 
possesses the requisite training in or knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 4 Vet. App. 492, 494 
(1992).

The Board has thoroughly reviewed the evidence of record and 
cannot find any competent medical opinion of a nexus between 
the heart disease and the service-connected PTB.  
Nonetheless, the Board would also note that the veteran has a 
unique and convuluted pulmonary and cardiac clinical history 
and as a result, a great deal of evidence is available.  An 
attempt was made to secure all such evidence, and the Board 
is satisfied that as much as is reasonably available is now 
in the file for consideration in addressing this important 
question of possible causal connection.

Moreover, the Board is not entitled or competent to 
supplement the record with its own unsubstantiated medical 
conclusion as to whether or not the heart disorder is the 
result of the service-connected disability.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, the 
Board remanded the case for one or more specific opinions in 
that regard.  

Since then, development has included reexaminations, 
development of the evidence to include all pertinent facets 
thereof, and several expert opinions on the issue.  All 
opinions have been consistent with one another and the 
evidence at hand; and all have opined that there is no 
etiological or causal relationship between the veteran's 
service-connected PTB and/or any treatment for PTB and his 
various current heart disabilities.  The Board finds these 
medical expert opinions to be entirely credible and 
thoughtfully annotated to and supported by the extensive 
evidence of record.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for heart disease as being secondary to 
PTB, and there is no doubt to be resolved.  See Gilbert, 1 
Vet. App. at 55.



ORDER

Service connection for heart disease claimed as secondary to 
service-connected PTB is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


